In the

    United States Court of Appeals
                For the Seventh Circuit

No. 08-3563

C HARLES STAINBACK,
                                               Plaintiff-Appellant,
                                 v.

R YAN D IXON, et al.,
                                            Defendants-Appellees.


             Appeal from the United States District Court
                   for the Central District of Illinois.
          No. 3:07-cv-03091-JES-BGC—Jeanne E. Scott, Judge.



         A RGUED A PRIL 15, 2009—D ECIDED JUNE 30, 2009




    Before F LAUM, R IPPLE and SYKES, Circuit Judges.
  R IPPLE, Circuit Judge. Charles Stainback brought this
action pursuant to 42 U.S.C. § 1983 against Deputy Ryan
Dixon, Deputy Douglas McFarland and Sheriff Donald
Albrecht (“the Officers”).1 He alleged that he suffered
shoulder injuries because the officers had used excessive


1
  Another officer, Sergeant Tom Throne, was included in the
original complaint, but Mr. Stainback voluntarily dismissed
his claims against Sergeant Throne.
2                                               No. 08-3563

force while arresting him. The district court granted
summary judgment in favor of the Officers; it
concluded that their conduct was reasonable under the
circumstances. Mr. Stainback now challenges the district
court’s grant of summary judgment. He claims that the
district court employed, to his prejudice, a flawed method-
ology when it addressed, as an initial matter, whether
the Officers’ conduct violated his constitutional rights.
He also maintains that the district court erroneously
concluded that the Officers’ behavior was reasonable
and therefore did not violate the Fourth Amendment.
Upon examination of the record, we conclude, for the
reasons set forth in this opinion, that the district court
employed an acceptable methodology, that its approach
worked no unfairness to Mr. Stainback and that the
Officers did not employ excessive force in violation of
his Fourth Amendment rights. We therefore affirm
the judgment of the district court.


                             I
                    BACKGROUND
A. Facts
  Mr. Stainback was visiting his sister at the senior citi-
zens’ building in Royal Lakes, Illinois, when an intoxicated
resident of that facility became angry with him
and threatened to call the police. A resident at the
senior citizens’ building did call the police to report the
disturbance, and the Officers, along with Sergeant
Tom Throne, responded to the call. When the Officers
No. 08-3563                                               3

arrived at the senior citizens’ building, they were told
that Mr. Stainback had been involved in the disturbance
but had left the area prior to the Officers’ arrival.
  The Officers suspected that Mr. Stainback was at Al
Bauza’s2 residence. They went to Bauza’s house, knocked
on the door and asked for Mr. Stainback. Mr. Stainback
voluntarily left the house. Deputy Dixon asked him to
turn around and face the wall; Mr. Stainback complied
with the request. Deputy Dixon then informed
Mr. Stainback that he was being placed under arrest
because of an outstanding traffic warrant and asked
Mr. Stainback to put his hands behind his back.
Mr. Stainback did not do so. Instead, he asked the
Officers not to handcuff him because he believed he
would be hurt if he were handcuffed.3 He did not, how-
ever, inform the Officers of any preexisting injuries to
his arms or shoulders. Deputies Dixon and McFarland
grabbed Mr. Stainback’s arms, quickly pulled his arms
behind his back, handcuffed him and performed a pat-
down search.
  After handcuffing Mr. Stainback, the deputies walked
him down the driveway toward Deputy McFarland’s
squad car. As they did so, they told Mr. Stainback that
he could be released upon paying a $200 bond. Mr.


2
  At one point in the record, this name is spelled “Bowza.”
We shall assume, however, that the predominant spelling is
correct.
3
  It is not clear from the record whether Mr. Stainback con-
veyed this belief to the Officers.
4                                               No. 08-3563

Stainback told the Officers that his daughter, who was
at his house, could post his bond. The Officers decided
to take Mr. Stainback to his home so that his daughter
could pay his bond, and they placed him in the back of
the squad car. After Mr. Stainback was seated, he com-
plained that the handcuffs were hurting his shoulders
and asked the Officers to remove them. The Officers
told Mr. Stainback that they would remove the handcuffs
in a few minutes. Deputy McFarland then drove
Mr. Stainback to his home.4 During the two- to three-
minute drive, Mr. Stainback again asked Deputy
McFarland to remove his handcuffs because they were
hurting his shoulders, but Deputy McFarland did not
do so.
  When the Officers arrived at Mr. Stainback’s
residence, Deputy Dixon rang the doorbell and explained
the situation to Mr. Stainback’s daughter. She posted
Mr. Stainback’s bond. The Officers then removed
Mr. Stainback’s handcuffs. Mr. Stainback estimates that
he was in handcuffs for fifteen to twenty minutes. He
alleges that, as a result of the Officers’ conduct, he
suffered two torn rotator cuffs, which required surgery
and medical treatment.




4
  The Officers drove to Mr. Stainback’s residence in separate
vehicles.
No. 08-3563                                                  5

B. Proceedings in the District Court
   Mr. Stainback filed a complaint in the United States
District Court for the Central District of Illinois; he alleged
that the Officers had used excessive force against him in
violation of his constitutional rights. In their answer to
Mr. Stainback’s complaint, the Officers asserted that they
were entitled to qualified immunity. The Officers later
filed separate motions for summary judgment: Deputies
Dixon and McFarland argued that summary judgment
was proper because they were entitled to qualified im-
munity; Sheriff Albrecht maintained that he was entitled
to summary judgment because he had not been
involved personally in the arrest.
  The district court granted the Officers’ motions. It noted
that the Officers had a valid warrant to arrest Mr.
Stainback. It also recognized that, when the Officers
instructed Mr. Stainback to place his hands behind his
back, he had failed to do so. In light of these circumstances,
the court determined, it was reasonable for the Officers
to quickly move Mr. Stainback’s arms behind his back, to
handcuff him and to leave him in handcuffs for fifteen to
twenty minutes until they secured his bond. The court
reasoned that, because the amount of force used by the
Officers had been reasonable under the circumstances,
summary judgment in favor of the Officers was appro-
priate.
6                                                 No. 08-3563

                              II
                       DISCUSSION
  “Summary judgment is appropriate when there is no
genuine issue as to any material fact and the moving party
is entitled to judgment as a matter of law.” Antonetti v.
Abbott Labs., 563 F.3d 587, 591 (7th Cir. 2009) (citing Fed. R.
Civ. P. 56(c)). We review the district court’s grant of
summary judgment de novo, construing all facts and
reasonable inferences in favor of the non-moving party.
Marion v. City of Corydon, Ind., 559 F.3d 700, 704 (7th
Cir. 2009).
  We first consider whether the district court applied
an acceptable methodology and then turn to the ques-
tion of whether the officers employed excessive force.


                              A.
  To determine whether a defendant is entitled to
qualified immunity, courts must address two issues:
(1) whether the defendant violated the plaintiff’s con-
stitutional rights and (2) whether the right at issue was
clearly established at the time of the violation. Phelan v.
Vill. of Lyons, 531 F.3d 484, 487 (7th Cir. 2008). Mr.
Stainback claims that none of the Officers addressed
the first prong of this test—whether the Officers’ use of
force was excessive—in their motions for summary judg-
ment. Rather, Deputies Dixon and McFarland argued
only that they had not violated clearly established law;
Sheriff Albrecht claimed only that he could not be liable
No. 08-3563                                               7

for Mr. Stainback’s injuries because he did not physically
touch Mr. Stainback and therefore did not participate
directly in the allegedly unconstitutional conduct.
Mr. Stainback maintains that, because none of the defen-
dants addressed the first prong of the qualified im-
munity test, the district court erred by addressing the
issue.
  At the time the district court entered summary judg-
ment, Saucier v. Katz, 533 U.S. 194, 201 (2001) required
that courts begin their analysis by addressing the first
prong of the qualified immunity test and determining
whether the facts, taken in the light most favorable to the
plaintiff, demonstrated that the defendant’s conduct
violated the plaintiff’s constitutional rights. Id.; Phelan,
531 F.3d at 487. Only if a constitutional violation was
established could a court address the second inquiry:
whether the plaintiff’s right was clearly established at
the time of the violation. Saucier, 533 U.S. at 201; Phelan,
531 F.3d at 487. The Supreme Court now has concluded,
however, that “while the sequence set forth [in Saucier] is
often appropriate, it should no longer be regarded as
mandatory.” Pearson v. Callahan, 129 S. Ct. 808, 818 (2009).
Courts are now “permitted to exercise their sound dis-
cretion in deciding which of the two prongs of the qualified
immunity analysis should be addressed first in light of
the circumstances in the particular case at hand.” Id. In
this case, the district court understandably followed the
methodology mandated by Saucier and first addressed
whether the Officers’ actions violated Mr. Stainback’s
constitutional rights. Because it found that no violation
8                                                 No. 08-3563

had occurred, it was unnecessary for it to address the
reasonableness of the Officers’ actions under the
second prong of the established inquiry.
  Mr. Stainback maintains that the district court treated
him unfairly by addressing initially the first prong of
the qualified immunity test. In his view, he did not have
a fair opportunity to address the first prong of the test
because the Officers’ motions addressed only the second
prong and, consequently, he answered only the second
prong. We cannot accept this contention. Upon examina-
tion of the record, we must conclude that the Officers’
motions for summary judgment and supporting memo-
randa raised adequately both prongs of the qualified
immunity test. In their memorandum in support of their
motion, Deputies Dixon and McFarland argued explicitly
that “the manner and method of handcuffing [Mr.
Stainback] . . . was not an excessive use of force,” R.32 at 8-
9, and relied upon federal case law in support of that
contention. Thus, Deputies Dixon and McFarland specifi-
cally raised the issue of whether they had used excessive
force in their motion for summary judgment. Sheriff
Albrecht did not raise specifically the qualified immunity
issue. Instead, his supporting memorandum focused
primarily on his argument that he did not participate in
Mr. Stainback’s arrest. Notably, however, in his response
to Sheriff Albrecht’s motion, Mr. Stainback claimed that
Sheriff Albrecht was liable for failing to intervene to
prevent the Deputies from violating his constitutional
rights. R.34 at 5-7. Sheriff Albrecht then responded to
the merits of that argument and argued that it was im-
No. 08-3563                                                  9

proper for Mr. Stainback to raise a failure-to-intervene
claim at that point in the litigation. R.38 at 1-4. The
success of Mr. Stainback’s failure-to-intervene claim,
therefore, was entirely dependent upon the issue of
whether a constitutional violation had occurred as a
result of the Deputies’ conduct—the issue squarely
raised by the submission of Deputies Dixon and
McFarland. Cf. Leaf v. Shelnutt, 400 F.3d 1070, 1093 (7th Cir.
2005) (“Because we have determined that the officers’
actions inside the apartment constituted neither an illegal
search nor an illegal seizure, we must conclude that the
Leafs do not have a cognizable claim against Deputy
Shelnutt for failing to intervene in Deputy Jacobs’ ac-
tions.”).
  The parties’ submissions to the district court demonstrate
that both prongs of the qualified immunity test were
properly before the district court. Mr. Stainback had
adequate notice that the court might reach both prongs
of the qualified immunity test in the course of deciding
the summary judgment motion. Moreover, as we noted
earlier, Saucier, the controlling precedent at the time of
the motions for summary judgment, required the district
court to evaluate first whether the Officers’ conduct
violated Mr. Stainback’s constitutional rights before it
considered whether his rights were clearly established
at the time of the violation. Saucier, 533 U.S. at 201; Phelan,
531 F.3d at 487. Mr. Stainback therefore should have
expected that the district court would address first
whether the Officers’ conduct constituted a constitutional
violation.
10                                                  No. 08-3563

                               B.
  The Fourth Amendment’s reasonableness standard
governs our evaluation of a plaintiff’s claim that law-
enforcement officers employed excessive force during
an arrest, an investigatory stop or any other type of
seizure. Graham v. Connor, 490 U.S. 386, 395 (1989). Assess-
ing whether the force used to effectuate a particular
seizure is reasonable “requires a careful balancing of the
nature and quality of the intrusion on the individual’s
Fourth Amendment interests against the countervailing
governmental interests at stake.” Id. at 396 (citations and
quotation marks omitted). Consequently, the use of
significant or even deadly force may be justified when
the Government has a significantly grave interest in
employing such force.5 The nature and extent of the force
that may be used depends upon the circumstances sur-
rounding the arrest, including “the severity of the crime
at issue, whether the suspect poses an immediate threat
to the safety of the officers or others, and whether he is
actively resisting arrest or attempting to evade arrest by



5
  Compare Marion v. City of Corydon, Ind., 559 F.3d 700, 706 (7th
Cir. 2009) (holding that it was reasonable for officers to dis-
charge their firearms in the plaintiff’s direction when they
reasonably could have believed that the plaintiff presented a
serious danger to the officers and innocent bystanders), with
Abdullahi v. City of Madison, 423 F.3d 763, 769-71 (7th Cir. 2005)
(rejecting a qualified immunity claim where an officer may
have used deadly force against an individual lying prone on
the ground with his arms behind him).
No. 08-3563                                                    11

flight.” Id. at 396. We must view these factors as they
would have appeared to a reasonable officer at the
scene. In assessing the facts from that perspective, we must
recognize that officers often need to make split-
second judgments based on rapidly developing events.
Holmes v. Vill. of Hoffman Estates, 511 F.3d 673, 685 (7th
Cir. 2007).
   An officer who has the right to arrest an individual also
has the right to use some degree of physical force or
threat of force to effectuate the arrest, Graham, 490 U.S. at
396, but that right is circumscribed by the Fourth Amend-
ment’s insistence on reasonableness. In this respect, our
cases indicate that an officer may not knowingly use
handcuffs in a way that will inflict unnecessary pain or
injury on an individual who presents little or no risk of
flight or threat of injury. See Herzog v. Vill. of Winnetka, Ill.,
309 F.3d 1041, 1043 (7th Cir. 2002). Of course, whether
an officer knows that a given action unnecessarily will
harm a particular individual will depend upon the cir-
cumstances of the arrest. In some cases, the fact that an
act will cause pain or injury will be clear from the nature
of the act itself. See, e.g., Payne v. Pauley, 337 F.3d 767, 779
(7th Cir. 2003) (concluding that it was not objectively
reasonable for the officer to twist the plaintiff’s arm,
force her arms behind her back and over-tighten her
handcuffs to the point of causing numbness and sig-
nificant injury when the plaintiff had not threatened
harm to anyone, was not resisting arrest and was charged
with a minor offense). In other cases, it may become clear
to an arresting officer that, although a particular action
12                                                      No. 08-3563

would not ordinarily harm an arrestee, the action would
nevertheless cause pain or injury to the particular individ-
ual being placed under arrest. For example, an officer’s
otherwise reasonable conduct may be objectively unrea-
sonable when the officer knows of an arrestee’s medical
problems.6
   However, a reasonable officer cannot be expected to
accommodate an injury that is not apparent or that other-
wise has not been made known to him. See Tibbs v. City
of Chicago, 469 F.3d 661, 666 (7th Cir. 2006) (concluding that
the arresting officer did not act unreasonably when he
fastened the plaintiff’s handcuffs too tightly, and the
plaintiff, whose injuries did not require medical care,
complained only once about his handcuffs “without
elaborating on any injury, numbness, or degree of pain”);
Estate of Phillips v. City of Milwaukee, 123 F.3d 586, 594
(7th Cir. 1997) (holding that it was not unreasonable for
the officers to place the arrestee in a prone position,
even though doing so resulted in his death, when the


6
   See Frazell v. Flanigan, 102 F.3d 877, 885 (7th Cir. 1996) (noting,
in the alternative, that a reasonable jury could have found that
the officer knew of the plaintiff’s medical condition and “could
then have concluded that [the officer’s] conduct in the face of
that knowledge was unreasonable”), overruled on other grounds
by McNair v. Coffey, 279 F.3d 463 (7th Cir. 2002); Walton v. City
of Southfield, 995 F.2d 1331, 1342 (6th Cir. 1993) (“An excessive
use of force claim could be premised on [the officer’s]
handcuffing [the plaintiff] if he knew that she had an injured
arm and if he believed that she posed no threat to him.”),
superseded by court rule on other grounds.
No. 08-3563                                                       13

officers were unaware of the arrestee’s medical problems).7
  We must conclude that the record establishes that the
Officers’ actions were reasonable under the circum-
stances surrounding Mr. Stainback’s arrest. The Officers
did not use handcuffs in a manner that would clearly
injure or harm a typical arrestee. Furthermore, it was not


7
  Unlike the plaintiff in Tibbs v. City of Chicago, 469 F.3d 661, 666
(7th Cir. 2006), Mr. Stainback did suffer an injury that required
medical treatment, and, he submits, an injury of such serious-
ness constitutes evidence from which a jury could find that
unnecessary force was used. Our cases make clear, however,
that, to survive summary judgment, a plaintiff must do more
than point to his injury or its seriousness; he must also “identify
the specific unreasonable conduct that caused his or her injuries.”
Abdullahi, 423 F.3d at 770-71 (emphasis supplied). In Abdullahi,
the fact that the arrestee ultimately died from his injuries,
together with the evidence that the defendant had knelt on his
back, presented a jury question as to whether the officer
reasonably applied slight pressure with his knee to prevent the
arrestee from squirming, as the officer claimed, or whether he
unreasonably pushed down onto the plaintiff’s back with his full
weight, as the plaintiff claimed. Id. at 771-73. The plaintiff’s
interpretation described unreasonable conduct which caused the
injury in question. Here, Mr. Stainback claims only that the
Officers “quickly” put his arms behind his back and handcuffed
him. As we shall explain, Mr. Stainback’s version of the events
does not describe conduct that was objectively unreasonable.
Therefore, evidence of the seriousness of Mr. Stainback’s injury
alone, without evidence of an objectively unreasonable act,
cannot create a genuine issue of fact as to whether the Officers’
actions were reasonable.
14                                             No. 08-3563

objectively clear to the Officers that Mr. Stainback
suffered from any infirmities, see Estate of Phillips, 123
F.3d at 594, nor did Mr. Stainback inform the Officers that
he had a preexisting injury or condition that would be
aggravated if he were handcuffed, see Frazell v. Flanigan,
102 F.3d 877, 885 (7th Cir. 1996). Had the Officers known
of a preexisting injury or medical condition that would
have been aggravated by handcuffing Mr. Stainback, or
had Mr. Stainback communicated to the Officers that
he suffered from such an infirmity, the Officers certainly
would have been obligated to consider that information,
together with the other relevant circumstances, in deter-
mining whether it was appropriate to handcuff
Mr. Stainback. The record does not support the conclu-
sion that the Officers knew or were informed of any such
infirmities. At most, the record shows that Mr. Stainback
said that he did not want to be handcuffed because he
thought it would hurt and that Mr. Stainback complained
generally about pain after he was handcuffed. These
generalized complaints, without any elaboration
regarding a preexisting injury or other infirmity, would
not have placed a reasonable officer on notice that Mr.
Stainback would be injured by these actions. We
therefore must conclude that the Officers’ actions were
reasonable under the circumstances and that no viola-
tion of the Fourth Amendment occurred.
No. 08-3563                                           15

                      Conclusion
  For the foregoing reasons, the judgment of the district
court is affirmed.
                                               A FFIRMED




                         6-30-09